UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7434



LOUIS PARKER, JR.,

                                              Plaintiff - Appellant,

          versus

RONALD W. ANGELONE; JAMES A. SMITH, JR.,
Regional Administrator; H. R. POWELL, Warden
of Deerfield Correctional Center; PATRICIA ANN
COPELAND, Assistant Warden of Treatment &
Programs, Deerfield Correctional Center; S. D.
MAYES, Chief of Security, Deerfield Correc-
tional Center; DENNIS BURGRESS, Operations
Officer; JOHN STEWART,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Claude M. Hilton, District
Judge. (CA-95-992-AM)

Submitted:   January 11, 1996             Decided:   January 24, 1996


Before RUSSELL, HALL, and WILKINSON, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Louis Parker, Jr., Appellant Pro Se.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order dismissing

without prejudice his 42 U.S.C. § 1983 (1988) complaint. Because

Appellant may amend his complaint to comply with Fed. R. Civ. P. 8

with respect to his § 1983 claims, the district court's dismissal

order is not a final, appealable order. Therefore, we dismiss this
appeal for lack of jurisdiction. See Domino Sugar Corp. v. Sugar
Workers Local Union 392, 10 F.3d 1064 (4th Cir. 1993); 28 U.S.C.

§ 1291 (1988). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         DISMISSED




                                2